Title: From Benjamin Franklin to William Hodgson, 10 December 1783
From: Franklin, Benjamin
To: Hodgson, William


          
            
              Dear Sir
              Passy Dec. 10. 1783
            
            Having represented to Congress the Services rendered to our Prisoners by the Revd Mr Wren, I have the Pleasure of transmitting their Thanks, together with a Diploma from the College at Princetown, which I beg you would forward to him with my Respects. I shall not fail to recommend my Friend for the Consulship, being with unalterable Esteem & Affection Dear Sir Your most o. & m h. S.
            
              B Franklin
            
          
          
          
            Charge me with this Postage & that to Portsmouth
            
              
            
          
         
          Mr Wm Hodgson London
        